Joseph M. VanLeuven, OSB 824189
joevanleuven@dwt.com
DAVIS WRIGHT TREMAINE LLP
1300 SW Fifth Avenue, Suite 2400
Portland, OR 97201-5610
Telephone: (503) 241-2300
Facsimile: (503) 778-5299

Attorneys for Oregon Potato Company and
PNW VEGCO, LLC



                           IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF OREGON

In Re:                                                          Case No. 19-62584-pcm11
                                                                LEAD CASE
NORPAC Foods, Inc.,
Hermiston Foods. LLC, and                                       (Jointly Administered with Case Nos. 19-
Quincy Foods, LLC,                                              33102-pcm11 and 19-33103-pcm11)

                                   Debtors.                     OREGON POTATO COMPANY’S
                                                                RESPONSE TO TEAMSTERS LOCAL
                                                                UNIONS’ LIMITED OBJECTION TO
                                                                DEBTORS’ NOTICE OF INTENT TO
                                                                SELL REAL OR PERSONAL PROPERTY
                                                                FOR RELATED RELIEF

         Oregon Potato Company (“OPC”) and PNW VEG CO., LLC (“VEGCO”), respond to

the Teamsters Local Unions’1 Limited Objections to Debtors’ Notice of Intent to Sell Real or

Personal Property for Related Relief (Docs. 543 and 544), as follows:




1
  The Objections purport to be made by Locals 760 and 324, as well as Local 670. Local 760 represents employees
at the Quincy plant and is not affected by the proposed sale of other operations to Lineage. Local 324 represents
truck drivers at North Pacific Canners and Packers (f/k/a NORPAC). VEGCO has advised Local 324 that VEGCO
has no intention to assume the trucking operation, so there has been no bargaining with that union.

Page 1 – OPC AND VEGCO’s RESPONSE TO UNION’S OBJECTIONS TO LINEAGE SALE
                                                DAVIS WRIGHT TREMAINE LLP
4830-7602-9361v.2 0055621-000009                 1300 S.W. Fifth Avenue, Suite 2400
                                                    Portland, Oregon 97201-5610
                                              (503) 241-2300 main  (503) 778-5299 fax
                          Case 19-62584-pcm11                 Doc 547           Filed 01/13/20
                                     I.           BACKGROUND

         OPC entered an asset purchase agreement to purchase Debtors’ Quincy Plant, inventory,

and certain other assets. OPC assigned its rights under that agreement to VEGCO, which

completed the purchase and is operating the plant.

         If Lineage closes its Asset Purchase Agreement with Debtors, VEGCO intends to

purchase the Brooks facility from Lineage, and operate it, and to negotiate a new CBA with

Local 670 in respect to the Brooks plant. OPC is not involved in any contemplated transaction

with Lineage and the references in the Union’s Objections to negotiations and agreements with

“OPC” are incorrect.

         VEGCO is currently operating Debtor’s Salem repack plant (“Repack”) under a month-

to-month lease. If the Lineage transaction closes, VEGCO intends to enter a short term lease of

Repack from Lineage in order to transition the Repack operations to the Brooks plant. VEGCO

has no intention of operating Repack long-term.

         Until now, the negotiations between VEGCO and Local 670 have been only in respect to

the short-term operation of Repack. Those negotiations did not involve the Seasonal Employees’

Pension Trust (OPSEPT) because there are no seasonal employees at Repack. Moreover,

VEGCO does not believe the successorship clause in the Local 670 CBA applies to the current

leased operations at Repack because the business has not been “sold, transferred or merged” as

provided in Article 12 of the CBA. That said, VEGCO has made a good-faith proposal to Local

670 with respect to the short term operation of Repack and is optimistic the parties will reach

agreement.

         Until now, VEGCO has declined the Unions’ request to enter negotiations regarding the

Brooks plant because VEGCO did not know if it would be acquiring that plant, its purchase
Page 2 – OPC AND VEGCO’s RESPONSE TO UNION’S OBJECTIONS TO LINEAGE SALE
                                            DAVIS WRIGHT TREMAINE LLP
4830-7602-9361v.2 0055621-000009             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
                          Case 19-62584-pcm11             Doc 547           Filed 01/13/20
being contingent on Lineage acquiring the plant, which was in turn subject to overbidding and

court approval. However, given the lack of a competing bid to Lineage, VEGCO has now made

a proposal to Local 670 regarding the Brooks operations, and is optimistic that the proposal will

be accepted. However, that bargaining remains separate from the bargaining over the temporary

operations at Repack.

 II.       THE COLLECTIVE BARGAINING AGREEMENTS SHOULD BE REJECTED

         From VEGCO’s standpoint, it is not necessary to argue whether the Agripac decision was

correctly-decided. Even if this Court decided to follow Agripac, Debtors have met the

requirements of Section 1113 and 1114. Debtors should be authorized to reject the collective

bargaining agreements and the related pension agreements because there really is no alternative.

No buyer will assume those agreements. Debtors have already ceased operations at the Brooks,

Stayton and Repack plants and VEGCO is only operating Repack on a temporary basis until the

business can be transitioned. If the pending sale does not close with Lineage because the CBAs

have not been rejected, Brooks and Stayton will remain closed and Repack will close too. There

is no scenario where the CBAs can be assumed.

         DATED this 13th day of January, 2020.

                                      DAVIS WRIGHT TREMAINE LLP


                                      By s/ Joseph M. VanLeuven
                                        Joseph M. VanLeuven OSB #824189
                                        1300 SW 5th Avenue, Suite 2400
                                        Portland, Oregon 97201
                                        Telephone: (503) 241-2300
                                        Facsimile: (503) 778-5299

                                           Attorneys for Oregon Potato Company and
                                           PNW VEGCO, LLC



Page 3 – OPC AND VEGCO’s RESPONSE TO UNION’S OBJECTIONS TO LINEAGE SALE
                                        DAVIS WRIGHT TREMAINE LLP
4830-7602-9361v.2 0055621-000009         1300 S.W. Fifth Avenue, Suite 2400
                                            Portland, Oregon 97201-5610
                                      (503) 241-2300 main  (503) 778-5299 fax
                          Case 19-62584-pcm11         Doc 547           Filed 01/13/20
